DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2021 has been entered.

Response to Arguments
The arguments regarding the rejection of the claims under 35 USC 101 have been considered, however the Examiner respectfully disagrees. In response to the Applicant's arguments, the use of the GPS receiver, which is a common tool to gather location data, would be hardware that can be used to gather data, and the act of gathering location data would be considered as pre-solution activity. Additionally, tracking gaps of data and then using existing data to estimate the missing data can be modeled mentally. Additionally, a computer system using processors can be made to estimate data in the computer environment without the need of making a technological improvement to a computer system or having a practical application. Thus, the rejection under 35 USC 101 currently stands.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 15-24, 26, 27, 29 and 30 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claims 15 and 18 the claim limitation “estimating a number of steps taken based on the distance, a user height value, and a user stride value” recite the use of a height value and stride value in combination to estimate the number of steps, however the Applicant’s Specification at [00049] recites that either the stride or height value can be used for estimation, not in combination. Thus, the claims currently recite new subject matter. For purposes of examination, the claim limitation will be interpreted as using either the stride or height value to estimate a number of steps.
Due to the dependency to claim 15 and 18, claims 16, 17, 19-24, 26, 27, 29, and 30 are rejected for the same reasoning as above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-24, 26, 27, 29 and 30 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 15-17, 21-24 and 30 are related to a system (i.e., a machine). Accordingly, these claims are within at least one of the four statutory categories.   
Regarding claims 18-20 and 26, 27, 29 which are directed to a computer program product comprising a “computer-readable storage medium,” the Examiner notes that paragraph [00069] of the present specification states “A computer readable storage medium, as used herein, may be non-transitory, and thus is not to be construed as being transitory signals per se…”. Accordingly, claims 18-20 and 26-29 are directed to a medium and are therefore within at least one of the four statutory categories.

2019 PEG: Step 2A- Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter 

Representative independent claim 15 includes limitations that recite at least one abstract idea. Specifically, independent claim 15 recites:

A wearable electronic fitness tracker device comprising:
a processor;
a global positioning system (GPS) receiver;
a memory coupled to the processor, the memory containing instructions, that when executed by the processor, perform the steps of:
receiving a user height value and a user stride value into a user profile;
detecting a data gap from a health parameter dataset associated with a user, wherein the data gap is outside of a value predetermined as an amount of time a user sleeps each day;
determining a missing data time duration corresponding to the data gap;
computing an estimated data subset for the data gap, wherein the computing of the estimated data subset for the data gap is performed by:
determining, using the GPS receiver, a first location for the user, wherein the first location corresponds to a start of the data gap;
determining, using the GPS receiver, a second location for the user, wherein the second location corresponds to an end of the data gap;
determining a distance between the first location and second location; and 
estimating a number of steps taken based on the distance, a user height value, and a user stride value;
presenting a confirmation user interface that includes a query to the user requesting confirmation relating to the estimated number of steps;
combing the estimated number of steps, as the data subset with the health parameter dataset to create a revisited health parameter dataset in response to receiving affirmative confirmation, relating to the query, as user input; and
initiating a fitness program adjustment based on the revised health parameter dataset.

The Examiner submits that the foregoing underlined limitations constitute “mathematical relationships/formulas”, more specifically “concepts relating to performing mathematical calculations” because determining a distance and determining and estimating  missing step data from values such as user stride to create a revised health parameter dataset (as stated below under a “mental process”) and combining data uses existing information to be manipulated by mathematical formulations to organize this information into a new form. Additionally, the foregoing underlined limitations constitute a “mental process” because detecting, determining, and estimating the missing health parameter dataset is an evaluation/judgment that could be performed in the human mind. Mentally, if the user knows their stride length or height, they can estimate the distance per step. If they know the distance between the two locations, this ratio can be multiplied with the distance to create the estimated step count.  Additionally, the user can determine a data gap which can happen during the day outside of a sleep period, and the user can mentally confirm if the estimated number of steps is sufficient to be added to the existing steps. Once this data has been extrapolated mentally, the user can mentally adjust a fitness program based 

Any limitations not identified above as part of concepts relating to performing mathematical calculations are deemed “additional elements” (i.e., processor) and will be discussed in further detail below. 

Accordingly, the claim as a whole recites at least one abstract idea.

Furthermore, the abstract idea for Claim 18 is identical as the abstract idea for Claim 15, because the only difference between Claims 15 and 18 is that Claim 15 recites a system, whereas Claim 18 recites a computer program product.

Furthermore, depending claims 17, 20, 21, 22, 24, and 26 further define the at least one abstract idea, and thus fail to make the abstract idea any less abstract. 

In relation to claims 17, 20, and 22, these claims recite specific manners of identifying patterns and identifying missing data elements that needed to be added within the periodic health parameter pattern and therefore merely define steps that were indicated as being part of the abstract ideas.

In relation to claims 21 and 26, these claims recite specific manners of identifying crossing a predetermined threshold and therefore merely define steps that were indicated as being part of the abstract ideas. 

In relation to claim 24, this claim recites specific manners of using a temporal factor and computing estimated data, and therefore merely define steps that were indicated as being part of the abstract ideas. 

2019 PEG: Step 2A- Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrates the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exceptions into a “practical application.”

In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A wearable electronic fitness tracker device comprising:
a processor;
a global positioning system (GPS) receiver;
a memory coupled to the processor, the memory containing instructions, that when executed by the processor, perform the steps of (mere computer implantation as noted below, see MPEP 2106.05(f)):
receiving a user height value and a user stride value into a user profile (merely data gathering steps as noted below, see MPEP 2106.05(g); additionally, receiving the height and stride data into a profile amounts to retrieving the information from memory, which is well understood, routine, and conventional matter under MPEP 2106.05(d)(II),  “Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.” for Step 2B analysis);
detecting a data gap from a health parameter dataset associated with a user, wherein the data gap is outside of a value predetermined as an amount of time a user sleeps each day;
determining a missing data time duration corresponding to the data gap;
computing an estimated data subset for the data gap, wherein the computing of the estimated data subset for the data gap is performed by:
determining, using the GPS receiver, a first location for the user, wherein the first location corresponds to a start of the data gap (invokes use of machinery as a tool to perform an existing process, see MPEP 2106.05(f)(2));
determining, using the GPS receiver, a second location for the user, wherein the second location corresponds to an end of the data gap (invokes use of machinery as a tool to perform an existing process, see MPEP 2106.05(f)(2));
determining a distance between the first location and second location and 
estimating a number of steps taken based on the distance, a user height value, and a user stride value;
presenting a confirmation user interface that includes (merely post-solution activity as noted below, see MPEP 2106.05(g); additionally, showing a presentation of the determined data is extra-solution activity, which is well understood, routine, and conventional matter under MPEP 2106.05(d)(II),  “Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.” for Step 2B analysis) a query to the user requesting confirmation relating to the estimated number of steps;
combing the estimated number of steps, as the data subset with the health parameter dataset to create a revisited health parameter dataset in response to receiving affirmative confirmation, relating to the query, as user input; and (mere computer implantation as noted below, see MPEP 2106.05(f))
initiating a fitness program adjustment based on the revised health parameter dataset.

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.

Regarding the additional limitations of the electronic fitness tracking device (which is acting as a computation device) comprising of a processor, memory, executable instructions, a GPS receiver, a user interface to present a confirmation query to a user, and the computer program product recited in independent claim 18, the Examiner submits that these limitations amount to merely using a computer and/or computer components to perform the above-noted at least one abstract idea of a mental process. Additionally, the use of a GPS receiver to determine locations is a common and existing process using the ordinary capacity of GPS receivers (see MPEP § 2106.05(f)(2)).



Regarding the additional limitation of presenting a confirmation user interface, this is merely post-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of adding impractical application to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to estimate missing footstep data, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).

For these reasons, representative independent claim 15 and analogous independent claim 18 do not recite additional elements that integrate the judicial exceptions into a practical application.

The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set below: 

Claims 16 and 19: These claims specify specific types of data to be gathered and displayed (sending revised dataset to wearable device) and therefore merely represent insignificant extra solution activity (see MPEP § 2106.05(g)).

Claims 23 and 27: These claims specify specific types of data to be gathered (retrieving historical health data for a user) and therefore merely represent insignificant extra solution activity (see MPEP § 2106.05(g)).

Claim 24: These claims specify specific types of data to be gathered (retrieving historical health data for a user) and therefore merely represent insignificant extra solution activity (see MPEP § 2106.05(g)).

Claims 29 and 30: These claims specify specific types of data to be gathered and displayed (presenting a confirmation of the data gap on a user interface) and therefore merely represent insignificant extra solution activity (see MPEP § 2106.05(g)).



2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 15 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.

Regarding the additional limitations of the electronic fitness tracking device (which is acting as a computation device) comprising of a processor, memory, executable instructions, a GPS receiver, a user interface to present a confirmation query to a user, and the computer program product recited in independent claim 18, the Examiner submits that these limitations amount to merely using a computer and/or computer components to perform the above-noted at least one abstract idea of a mental process (see MPEP § 2106.05(f)). Additionally, the use of a GPS receiver to determine locations is a common and existing process using the ordinary capacity of GPS receivers (see MPEP § 2106.05(f)(2)).

Regarding the additional limitation of receiving user height value and stride value from a user profile, this is merely pre-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of gathering data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).  

Regarding the additional limitation of presenting a confirmation user interface, this is merely post-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of adding impractical application to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)). Additionally, showing a presentation of the determined data is extra-solution activity, which is well understood, routine, and conventional matter under MPEP 2106.05(d)(II),  “Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc.”

The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exceptions for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  

For the reasons stated, the claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 USC 101. Therefore, claims 15-24, 26, 27, 29 and 30 are rejected under 35 USC 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15, 16, 18, 19, 29, 30 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0163927 A1 to Molettiere et al. (“Molettiere”) in view of US 2018/0314573 A1 to Chang et al. (“Chang”) in further view of US 2016/0114214 A1 to Ellis (“Ellis”):

Molettiere teaches a wearable electronic fitness tracker device comprising: a processor; a global positioning system (GPS) receiver; a memory coupled to the processor, the memory containing instructions, that when executed by the processor, perform the steps of ([0174]- system utilizes a fitness tracking device where the fitness tracker can utilize components such as a GPS receiver to receive GPS info as described in [0055].):
receiving a user height value and a user stride value into a user profile ([0144]- a person who wants a fitness tracking program can have a user profile that contains characteristics of the person such as their height and stride value. These values can come from similar individuals if the user does not provide the characteristics);
detecting a data gap from a health parameter dataset associated with a user, wherein the data gap is outside of a value predetermined as an amount of time a user sleeps each day ([0087, 0093]- data is gathered throughout the day and tracks different statistics during the day. Figure 8 additionally shows that steps can be tracked during the day (such as Commute or Workout) when they are not sleeping. [0141]- the system can track missing data from during the day when the user is walking.);
determining a missing data time duration corresponding to the data gap ([0107]- missing data can be from missing steps counts during a certain time interval, for example);
computing an estimated data subset for the data gap, wherein the computing of the estimated data subset for the data gap is performed by ([0107]- gaps can be filled by using other data streams to consolidate the data):
determining, using the GPS receiver, a first location for the user, wherein the first location corresponds to a start of the data gap; determining, using the GPS receiver, a second location for the user, wherein the second location corresponds to an end of the data gap; determining a distance between the first location and second location ([0099]- use of GPS to track distance a user walks (for GPS to track distance, it would need to receive a first location and a second location to find the distance between the two). [0141]- using GPS locations to track distance and estimate steps); and 
estimating a number of steps taken based on the distance, a user height value, and a user stride value ([0141]- Using GPS positioning and user profile statistics such as stride value, an estimate for a number of steps can be calculated since the GPS coordinates can track distance traveled (distance can be calculated if the GPS has a first and second location).);
Molettiere however does not teach:
presenting a confirmation user interface that includes a query to the user requesting confirmation relating to the estimated number of steps 
combing the estimated number of steps, as the data subset with the health parameter dataset to create a revisited health parameter dataset in response to receiving affirmative confirmation, relating to the query, as user input; and
initiating a fitness program adjustment based on the revised health parameter dataset.
Chang however teaches before the effective filing date of the current invention that the system can identify errors in data from fitness tracking [0040]. Inputs such as steps from fitness tracking can be tracked by the system along with any defects from data collection [0072].  For correcting and replacing missing data, the user can be presented with an interactive element via an interface where they can approve to replace missing data with estimated data (this would create a revised health parameter dataset) [0117].
Therefore, it would have been obvious to one of ordinary skill in the art of fitness data tracking before the effective filing date of the current invention to modify the system of Molettiere to include user confirmation for selecting and revising data as taught by Chang to provide better quality control of fitness data provided to the user.
Additionally, Ellis further teaches that it was well known by one of ordinary skill of the art of fitness data tracking that missing data in a health data set can be filled in with estimated data. Additionally, a user using a fitness tracking device can have their workout modified based on revised collected dataset [0065].
Therefore, it would have been obvious to one of ordinary skill in the art of fitness data tracking before the effective filling date of the claimed invention to modify Molettiere/Chang to update a fitness program based on revised data in order to provide a more personalized fitness program for the betterment of the user’s health.

Regarding claim 18, the claim is rejected in view of Molettiere/Chang/Ellis in a manner similar to the rejection of claim 15.

Regarding Claim 16:
Molettiere/Chang/Ellis discloses all of the limitations of claim 15. Molettiere however does not teach the following: 
wherein the memory further comprises instructions, that when executed by the processor, perform the step of sending the revised health parameter dataset to a wearable electronic fitness tracking device 
However, Chang teaches that the revised health dataset can be sent to a user device, such as a fitness tracker as shown in Figure 12 [0117].
Therefore, it would have been obvious to one of ordinary skill in the art of fitness data tracking before the effective filling date of the claimed invention to modify Molettiere/Chang/Ellis to 

Regarding Claim 19, the claim is rejected in view of Molettiere/Chang/Ellis in a matter similar to the rejection of claim 16.

Regarding Claim 30:
Molettiere/Chang/Ellis discloses all of the limitations of claim 15. Molettiere however does not teach the following: 
wherein the memory further comprises instructions, that when executed by the processor, cause the electronic computation device to: present a confirmation user interface for the data gap; and wherein combining the estimated data subset with the health parameter dataset to create a revised health parameter dataset is performed in response to receiving an affirmative confirmation from the confirmation user interface 
Chang however teaches before the effective filing date of the current invention that the system can identify errors in data from fitness tracking [0040]. Inputs such as steps from fitness tracking can be tracked by the system along with any defects from data collection [0072].  For correcting and replacing missing data, the user can be presented with an interactive element via an interface where they can approve to replace missing data with estimated data (this would create a revised health parameter dataset) [0117].
Therefore, it would have been obvious to one of ordinary skill in the art of fitness data tracking before the effective filing date of the current invention to modify the system of 

Regarding Claim 29, the claim is rejected in view of Molettiere/Chang/Ellis in a matter similar to the rejection of claim 30.


Claims 17, 20, 21, 22, 26 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0163927 A1 to Molettiere et al. (“Molettiere”) in view of US 2018/0314573 A1 to Chang et al. (“Chang”) in further view of US 2016/0114214 A1 to Ellis (“Ellis”) in further view of US 2018/0068033 A1 to Bandyopadhyay et al. (“Bandyopadhyay”):

Regarding Claim 17:
Molettiere/Chang/Ellis discloses all of the limitations of claim 15. Molettiere does not teach: 
wherein the memory further comprises instructions, that when executed by the processor, perform the steps of: identifying a periodic health parameter pattern; and 
identifying an instance of a data gap that overlaps a period corresponding to the periodic health parameter pattern 
Bandyopadhay however teaches before the effective filing date of the current invention that the system can determine if the data missing occurs in a periodic pattern [0057]. It can be observed that data is missing over a certain periodic time gap [0058].
Therefore, it would have been obvious to one of ordinary skill in the art of fitness data tracking before the effective filling date of the claimed invention to modify Molettiere/Chang/Ellis to include detecting period health patterns as taught by Bandyopadhyay to promote better health tracking and avoid continuous errors in the tracking.

Regarding claim 20, the claim is rejected in view of Molettiere/Chang/Ellis/Bandyopadhyay in a manner similar to the rejection of claim 17.

Regarding Claim 21:
Molettiere/Chang/Ellis discloses all of the limitations of claim 15. Molettiere however does not teach:
wherein the memory further comprises instructions, that when executed by the processor, cause the electronic computation device to detect a data gap from a health parameter dataset by identifying an instance of a data gap time duration that exceeds a predetermined threshold 
Bandyopadhay however teaches before the effective filing date of the current invention that missing data can be determined based on similar observed data. The data values of the nearest neighbors of observed data are within a predefined threshold that can be used to estimate missing data [0028].
Therefore, it would have been obvious to one of ordinary skill in the art of fitness data tracking before the effective filling date of the claimed invention to modify Molettiere/Chang/Ellis to include detect gaps after reaching a threshold of a gap as taught by 

Regarding claim 26, the claim is rejected in view of Molettiere/Chang/Ellis/Bandyopadhyay in a manner similar to the rejection of claim 21.

Regarding Claim 22:
Molettiere/Chang/Ellis discloses all of the limitations of claim 15. Molettiere does not teach: 
wherein the memory further comprises instructions, that when executed by the processor, perform the steps of: identifying a periodic health parameter pattern; and 
identifying an instance of a data gap that overlaps a period corresponding to the periodic health parameter pattern 
Bandyopadhay however teaches before the effective filing date of the current invention that the system can determine if the data missing occurs in a periodic pattern [0057]. It can be observed that data is missing over a certain periodic time gap [0058].
Therefore, it would have been obvious to one of ordinary skill in the art of fitness data tracking before the effective filling date of the claimed invention to modify Molettiere/Chang/Ellis to include detecting period health patterns as taught by Bandyopadhyay to promote better health tracking and avoid continuous errors in the tracking.

Claims 23, 24, 27 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0163927 A1 to Molettiere et al. (“Molettiere”) in view of US 2018/0314573 A1 to Chang et al. (“Chang”) in further view of US 2016/0114214 A1 to Ellis (“Ellis”) in further view of NPL “Using Data Mining to Estimate Missing Sensor Data” to Gruenwald et al (“Gruenwald”):

Regarding Claim 23:
Molettiere/Chang/Ellis discloses all of the limitations of claim 15. Molettiere however does not teach:
 wherein the memory further comprises instructions, that when executed by the processor, cause the P201701744US01Page 4of 8S/N: 15/919,356electronic computation device to detect missing data from a health parameter dataset by: retrieving historical health data for the user; and using the historical health data as the estimated data subset.
However, Gruenwald teaches that it was well known by one of ordinary skill of the art of fitness data tracking to use historical health data to estimate missing data when a sensor misses collecting data [Page 208, 3.1 Motivation and Contribution].
Therefore it would have been obvious to one of ordinary skill in the art of fitness data tracking before the effective filling date of the claimed invention to modify Molettiere/Chang/Ellis to use historical health data to provide accurate patterns in the data to give a better estimate of missing data.

Regarding Claim 27, the claim is rejected in view of Molettiere/Chang/Ellis/Gruenwald in a matter similar to the rejection of claim 23.

Regarding Claim 24:
Molettiere/Chang/Ellis discloses all of the limitations of claim 15. Molettiere however does not teach:
wherein the memory further comprises instructions, that when executed by the processor, cause the electronic computation device to compute an estimated data subset for the data gap by: retrieving historical health data for the user; 
deriving a temporal factor for the historical health data; and 
computing estimated health data for the time duration corresponding to the data gap, based on the temporal factor.
However, Gruenwald teaches that it was well known by one of ordinary skill of the art of fitness data tracking that missing data can be estimated by using historical data sets from sensors. Using newer historical data provides a more accurate estimate compared to an older historical datum, thus establishing a temporal factor [Page 208, 3.1 Motivation and Contribution].
Therefore it would have been obvious to one of ordinary skill in the art of fitness data tracking before the effective filling date of the claimed invention to modify Molettiere/Chang/Ellis to use historical data and a temporal factor to provide a more accurate estimate of missing data.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE B SIOZOPOULOS whose telephone number is (571)272-6719.  The examiner can normally be reached on Monday-Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CONSTANTINE B. SIOZOPOULOS/
Examiner
Art Unit 3686